DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 7/23/2021.  Claims 1, 3, 5, 7, and 10 are currently pending and have been examined.  Claims 1, 3, 5, and7 have been amended. Claims 2, 4, 6, and 8-9 have been cancelled.  
                                 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1 and 3 are a method, claims 5 and 7 are a system, and claim 10 is a computer readable medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements of one or more processors, a memory configure for storing programs, the one or more programs executed by the one or more processors and the server or terminal device implemented by circuits to “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset promotion data item of the business scenario; for each business scenario, generating a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario updating the historical behavior data of the user; updating the data item of the user's interest, according to the updated historical behavior data of the user;  updating the historical behavior data of the user; updating the data item of the user's interest, according to the updated historical behavior data of the user; and the acquiring and to-be-promoted data comprising: updating the filtered and analyzed historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; updating the data item of the user's interest according to the filtered and analyzed updated behavior data of the user; and  are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending advertising and receiving operational information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of advertisements.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The steps of acquiring historical behavior data of a user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; updating the historical behavior data of the user; updating the data item of the user's interest, according to the updated historical behavior data of the user; and the ‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible.
There are no dependent claims for consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santhanam (U.S. Pub. No. 20160300144). 
Regarding claims 1 and 10, Santhanam teaches:
A business data promotion method for different business scenarios, the method comprising (claim1):
A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1 (claim 10) (Paragraph 0079).
Acquiring, by a server or terminal device implemented by circuits (element 110 in Figure 1), historical behavior data of a user; (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402)
Acquiring, by a server or terminal device implemented by circuits (element 110 in Figure 1), a data item of the user's interest, from the historical behavior data of the user, according to a data filtering rule (data is filtered per the process in Paragraph 0086); associating, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest with a business scenario of the different business scenarios (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
Matching, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest with a preset promotion data item of the business scenario (the Examiner interprets the Table 1 starting in paragraph 0030 as the preset promotion data item of a business scenario. For example the scenario is “user might also like” and the implementation is preset to “based on the online user’s purchase history similar users are identified, and most relevant products are then recommended based on the products bought by similar users”. The information is preset and then personalized to the user. ; 
 for each business scenario, generating, by a server or terminal device implemented by circuits (element 110 in Figure 1), a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario updating the historical behavior data of the user (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086);
Updating, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest, according to the updated historical behavior data of the user (real time data collected about the user, step 402); and for each business scenario, by a server or terminal device implemented by circuits (element 110 in Figure 1), generating a new personalized promotion data item of the user, based on the updated data item of the user's interest (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Regarding claim 3, Santhanam teaches:
A business data promotion method for different scenarios, the method comprising (paragraph 0079):
Acquiring, by a server or terminal device implemented by circuits (element 110 in Figure 1), historical behavior data of a user (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402);
Acquiring, by a server or terminal device implemented by circuits (element 110 in Figure 1), a data item of the user's interest, from the historical behavior data of the user, according to a data filtering rule  (data is filtered per the process in Paragraph 0086); associating, by a server or terminal device implemented by circuits, the data item of the user's interest with a business scenario of the different business scenarios, and matching, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest with a preset promotion data item of the business scenario (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
for each business scenario, generating, by a server or terminal device implemented by circuits (element 110 in Figure 1), a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086),
acquiring, by the server or terminal device implemented by circuits (element 110 in Figure 1), to-be-promoted data from at least one data source, according to a business scenario entered by the user and the personalized promotion data item corresponding to the entered business scenario; the acquiring to-be-promoted data comprising: updating the filtered and analyzed historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; updating the data item of the user's interest according to the filtered and analyzed updated behavior data of the user; and for the entered business scenario, (“In example 3, Ms. Mary clicks on 'Lilianna Lace dress' in the set of personalized recommendations section shown to Ms. Mary which captured her attention. For Ms. Mary in present case, the online user type is an 'Unknown user'. Recommendations shown to Ms. Mary are: 1) Users who viewed this product also viewed: Rules mined using the Click stream data and the navigational pattern learnt used to display items based on current session history. 2) Users who bought this item also bought: A user to products mapping is made and rules are mined from the same 3) Frequently bought together: The list of items bought in a single bill is mined. The real time data collected includes IP Address (location), Device and Time of day.”, Paragraph 0062)
generating a latest personalized promotion data item, based on the updated data item of the user's interest and the personalized promotion data item; and organizing the to-be-promoted data according to the personalized promotion data item to acquire an organized result, and transmitting the organized result to a display end for presentation (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Regarding claim 5, Santhanam teaches:
A business data promotion device, comprising:
one or more processors; and a memory configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Paragraph 0079).
Acquire, by a server or terminal device implemented by circuits (element 110 in Figure 1), historical behavior data of a user; (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402)
Acquire, by a server or terminal device implemented by circuits (element 110 in Figure 1), a data item of the user's interest, from the historical behavior data of the user, according to a data filtering rule, associate, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest with a business scenario of the different business scenarios, and match, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030)
generate, by a server or terminal device implemented by circuits (element 110 in Figure 1), for each business scenario, a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario, (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (element 110 in Figure 1):
update, by a server or terminal device implemented by circuits (element 110 in Figure 1), the historical behavior data of the user; update, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest, according to the updated historical behavior data of the user(real time data collected about the user, step 402); and generate, by a server or terminal device implemented by circuits (element 110 in Figure 1), for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the  (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Regarding claim 7, Santhanam teaches:
A business data promotion device, comprising:
one or more processors; and a memory configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (Paragraph 0079) (claim 7):
acquire, by a server or terminal device implemented by circuits (element 110 in Figure 1), historical behavior data of a user (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402);
acquire, by a server or terminal device implemented by circuits (element 110 in Figure 1), a data item of the user's interest, from the historical behavior data of the user, according to a data filtering rule, associate, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest with a business scenario of the different business scenarios, and match, by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest with a preset promotion data item of the business scenario; and (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
generate, by a server or terminal device implemented by circuits (element 110 in Figure 1), for each business scenario, a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086);
acquire by a server or terminal device implemented by circuits (element 110 in Figure 1), to-be-promoted data from at least one data source, according to a business scenario entered by the user and the personalized promotion data item corresponding to the entered business organize the to-be-promoted data according to the personalized promotion data item to acquire an organized result, and transmitting the organized result to a display end for presentation update the historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; (“In example 3, Ms. Mary clicks on 'Lilianna Lace dress' in the set of personalized recommendations section shown to Ms. Mary which captured her attention. For Ms. Mary in present case, the online user type is an 'Unknown user'. Recommendations shown to Ms. Mary are: 1) Users who viewed this product also viewed: Rules mined using the Click stream data and the navigational pattern learnt used to display items based on current session history. 2) Users who bought this item also bought: A user to products mapping is made and rules are mined from the same 3) Frequently bought together: The list of items bought in a single bill is mined. The real time data collected includes IP Address (location), Device and Time of day.”, Paragraph 0062)
update by a server or terminal device implemented by circuits (element 110 in Figure 1), the data item of the user's interest according to the updated historical behavior data of the user; and generate, by a server or terminal device implemented by circuits (element 110 in Figure 1), for the entered business scenario, a latest personalized promotion data item, based on the updated data item of the user's interest and the personalized promotion data item. (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 7-9): Rejection under 35 USC 101
The Examiner disagrees that the recitation of the server or terminal device goes beyond more than just applying the mental steps to a general purpose computer to perform the abstract idea. The claims have merely been amended to recite the additional element (at a high level) that carries out the steps. Further the rejection stated, the limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The alleged improvement is not rooted in the improvement of the technology itself, but rather in the improvement of the effect the promotion has to the user in different business scenarios and increasing the business response. For these reasons the rejection is maintained. 
Applicant’s Remarks (pages 10-14): Rejection under 35 USC 102
Firstly, according to the above disclosure of Santhanam, it can be deduced that batch data of
Santhanam may be corresponding to a preset promotion data item of a business scenario of the present application and real time data may be corresponding to (historical) behavior data of a user of the present application. Thus, Santhanam at most suggests that the filtered data is originated from both the batch data and the real time data (i.e., two kinds of data). In contrast, as amended, claim I of the present application clearly recites "acquiring a data item of the user's interest from the historical behavior data of the user, according to a data filtering rule". That is, the "data item of the user's interest" of the present application is merely originated from the historical behavior data of the user (i.e., one kinds of data). Thus, the "filtered data" of Santhanam is not equivalent to the "data item of the user's interest" of the present application, and Santhanam does not disclose or suggest "data item of the user's interest" of the present application. In addition, Santhanam merely discloses "one or more rules", but does not disclose "data filtering rule".

The Examiner first asserts that the claim does not limit the “historical data” to being from a single source. The two types of data in Santhanam are historical data related to the user behavior as cited from paragraphs 0030 and 0082 and step 402. Further as stated in paragraph 0086 the user data is filtered to then be used in the process of customizing the recommendations provided to the user. As to the “data item of the user’s interest”, paragraph 0082 specifically states the recommendations provided to the user are based on user’s interest. Without the data item of interest being further limited in the claims, the Examiner asserts that the data item of the user’s interest is broad limitation encompassing user’s interest.

Secondly, Santhanam merely discloses "one or more scenarios may be associated with
activities of unknown and known users", but the "activities of unknown and known users" in
Santhanam is not equivalent to "data item of the user's interest" of the present application. In
addition, Santhanam does not disclose "matching the real time data with the batch data". Thus,
Santhanam does not disclose or suggest "associating. by the server or terminal device implemented
by circuits, the data item of the user's interest with a business scenario of the different business
scenarios; matching. by the server or terminal device implemented by circuits, the data item of
the user's interest with a preset promotion data item of the business scenario" (i.e., the above
technical feature B).

The Examiner disagrees. The category of “user might also like” item is specifically a data item of the user’s interest as the product provided is based on the user’s interest in other products or activities. As set forth in the limitation above, the user’s interest in products or browsing history determines “data item of interest” which is then used in the recommendation process. 

Thirdly, in the present application, a personalized promotion data item of the user is generated
based on the data item of the user's interest and the preset promotion data item of the business scenario. In contrast, Santhanam merely discloses that a set of personalized recommendations is generated based on the filtered data (referring to paragraph [0086] of Santhanam). According to paragraphs [0083] and [0085] of Santhanam, it can be known that the filtered data is obtained by filtering the pre-processed batch data and the pre-processed real time data. Thus, Santhanam merely suggests that "a set of personalized recommendations is generated based on the pre-processed batch data and the pre-processed real time data".
Fourthly, in a case where Santhanam does not disclose or suggest "data item of the user's
interest" of the present application, Santhanam cannot disclose or suggest the above technical feature D related to the "data item of the user's interest".


The Examiner interprets the combination of the filtered data of the user’s data interest scenario (preset promotion data) to teach the generating step. The scenarios comprise a set of data that determine, in combination with the user data, the personalized recommendation (par. 0019). Further limitation of the data item of the user’s interest and/or the scenario may allow the prior art to be overcome. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        8/12/2021